Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,659,446. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turovsky et al hereafter Turovsky (US pat. App. 20150134518) and in view of Stewart Bromley hereafter Bromley (UK patent GB 2547885 A).   
4.	As per claims 1, 15, and 20, Turovsky discloses a method, a medium, and a system comprising: receiving, by a computing system, information indicative of communications between a first user and a second user via a first application that supports user communications, wherein the information is based on image data included in content of multiple messages of the communications (paragraphs: 17-22, and 71; wherein it emphasizes two user’s devices communicate each other by using specific information through first set of application); determining, by the computing 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Bromley’s teachings of the information is based on image data included in content of multiple messages of the communications with the teachings of Bade, for the purpose of effectively securing integrity of the communication from any unauthorized intruders.   

6.	As per claim 3, Turovsky discloses the method, wherein the determining to pre-authorize is also based on historical image usage data for the first user (paragraphs: 35, 64).
7.	As per claim 4, Turovsky discloses the method, wherein the historical image usage data includes any combination of one or more types of image usage data from the following group of types of image usage data: number of images per message for the first user; counts of use of a particular image by the first user; and relationships between image use and text content by the first user (paragraphs: 19, 33, 60).
8.	As per claim 5, Turovsky discloses the method, wherein the historical image usage data includes timing characteristics of image use across multiple messages sent at different times (paragraphs: 29, 42, 107).
9.	As per claim 6, Turovsky discloses the method, wherein the determining is performed by a machine learning module of the computing system (paragraphs: 30, 61).
10.	As per claim 7, Turovsky discloses the method, further comprising training the machine learning module based on past communications labeled as being sent by first user (paragraphs: 50, 68, 124).
11.	As per claim 8, Turovsky discloses the method, wherein the information indicates camera capabilities of a device used by the first user for the communications with the second user (paragraphs: 58, 114).

13.	As per claim 10, Turovsky discloses the method, wherein the receiving and determining are performed multiple times to include additional characteristics of communications between the first user and the second user via the first application (paragraphs: 27, 56).
14.	As per claim 11, Turovsky discloses the method, further comprising canceling the pre-authorization based on additional information indicative of communications (paragraphs: 41, 67, 102).
15.	As per claim 12, Turovsky discloses the method, wherein the determining is further based on information regarding activity of the user reported by a third application installed on a device of the first user (paragraphs: 59, 125).
16.	As per claim 13, Turovsky discloses the method, wherein the determining is based on comparing one or more user characteristics reported by both the first and third applications (paragraphs: 21, 48).
17.	As per claim 14, Turovsky discloses the method, wherein the information includes the content of the multiple messages (paragraphs: 36, 101).
18.	 Claims 16-19 are listed all the same elements of claims 2-14. Therefore, the supporting rationales of the rejection to claims 2-14 apply equally as well to claims 16-19. 
Citation of References
The following references are cited but not been replied upon for this office action: 
Clark et al (US pat. app. Pub. 20160359826): discusses detects an input in a user interface for a second application not associated with a server system. In response to detecting the first input, the device sends a first request from the second application to a first application associated with the server system. In response to the first request, the device sends a first command from the first application to the server system on behalf of the second application, for performance of a first operation at the server system. The first operation corresponds to the input detected by the device. The device receives a voucher, or an indication that a voucher has been created, at the second application pre-authorizing performance of a predefined second operation at the server system upon receipt, by the server system, of a second command from the second application.  
Gandhi (US pat. App. Pub. 20120191568): elaborates that facilitate a consumer's making purchases directly from online websites to a bin on a consumer device by dragging and dropping the desired item from the online site to the bin. A user or consumer may install a plug-in, extension, or app for the bin onto the user device. The user bin may include certain properties, such as user ID (e.g., email address), password, pre-authorization conditions (e.g., maximum purchase amount per transaction), and shipping address. Once installed, the user may see a representation of the bin on the user device, or on another device such as a television screen or shopping kiosk display. A merchant online site may be adapted to enable the merchant 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436